COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Felton and Kelsey
Argued at Richmond, Virginia


DEMETRIUS JEVON BLOWE
                                            MEMORANDUM OPINION * BY
v.   Record No. 2201-01-2                    JUDGE ROBERT P. FRANK
                                               NOVEMBER 26, 2002
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                      Thomas N. Nance, Judge

          Gregory W. Franklin, Assistant Public
          Defender (Office of the Public Defender, on
          brief), for appellant.

          Linwood T. Wells, Jr., Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     Demetrius Jevon Blowe (appellant) was convicted in a bench

trial of possession of heroin, in violation of Code § 18.2-250.

On appeal, he challenges the sufficiency of the evidence.     For the

reasons stated, we affirm his conviction.

     "On appeal, 'we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.'"     Archer v.

Commonwealth, 26 Va. App. 1, 11, 492 S.E.2d 826, 831 (1997)

(quoting Martin v. Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d

415, 418 (1987)).


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
          "To establish 'possession' in the legal
          sense, not only must the Commonwealth show
          actual or constructive possession of the
          drug by the defendant, it must also
          establish that the defendant intentionally
          and consciously possessed the drug with
          knowledge of its nature and character."
          Williams v. Commonwealth, 14 Va. App. 666,
          669, 418 S.E.2d 346, 348 (1992) (citation
          omitted).

          To support a conviction based on
          constructive possession, "the Commonwealth
          must point to evidence of acts, statements,
          or conduct of the accused or other facts or
          circumstances which tend to show that the
          defendant was aware of both the presence and
          character of the substance and that it was
          subject to his dominion and control."
          Glasco v. Commonwealth, 26 Va. App. 763,
          774, 497 S.E.2d 150, 155 (1998) (citation
          omitted) (emphasis added).

          "Proof of constructive possession
          necessarily rests on circumstantial
          evidence; thus, all necessary circumstances
          proved must be consistent with guilt and
          inconsistent with innocence and exclude
          every reasonable hypothesis of innocence."
          Burchette v. Commonwealth, 15 Va. App. 432,
          434, 425 S.E.2d 81, 83 (1992) (citations
          omitted). However, "[t]he Commonwealth need
          only exclude reasonable hypotheses of
          innocence that flow from the evidence, not
          those that spring from the imagination of
          the defendant." Hamilton v. Commonwealth,
          16 Va. App. 751, 755, 433 S.E.2d 27, 29
          (1993).

Birdsong v. Commonwealth, 37 Va. App. 603, 607-08, 560 S.E.2d

468, 470-71 (2002)).   Whether a particular hypothesis is

reasonable is a question of fact binding on appeal "'so long as

the inferences are reasonable and justified.'"   Cantrell v.

Commonwealth, 7 Va. App. 269, 290, 373 S.E.2d 328, 339 (1988)



                               - 2 -
(quoting Higginbotham v. Commonwealth, 216 Va. 349, 353, 218

S.E.2d 534, 537 (1975)).

     Appellant maintains the evidence was insufficient to prove

he was aware of the presence of the heroin or that he exercised

dominion and control over the drugs.    He contends the evidence

does not exclude the hypotheses that other people had access to

the credit card receipts, placed the drugs in those receipts,

and discarded the drugs.   The evidence belies those contentions.

     Officer Bryan Hixson of the Richmond Police Department was

conducting a traffic checkpoint at the intersection of Swansboro

and Decatur.   He observed a maroon, four-door sedan with

temporary tags turn onto Swansboro from Hull Street.    The car

then stopped, turned around, and "went the wrong way on

Swansboro and made a right on Hull Street."    Hixson relayed this

information to Officer Rahmel Logan, who followed the sedan.

After losing sight of the car for five seconds, Logan found the

sedan parked on the side of the road.    Appellant was standing

alone on the driver's side of the sedan.

     On the ground in front of the car and near appellant were

two pieces of paper.   One paper was folded in a manner

consistent with heroin packaging.    The other was unfolded.   Both

papers were credit card purchase receipts.    The folded paper

contained heroin.

     The police found a blue Visa credit card and a gold Visa

credit card on appellant's person.     The blue Visa card bore the

                               - 3 -
last name "Blowe," but the officer did not recall the first

name. 1    The gold card bore the name Keith Smith.   The receipt

containing the heroin bore four digits that matched the last

four digits on the blue card.     The unfolded receipt bore the

name on the gold Visa card.

      Appellant's presence next to the car and near the heroin

was a circumstance the trial court could consider, although not

sufficient by itself to convict him of the possession.        See

Byers v. Commonwealth, 37 Va. App. 174, 180, 554 S.E.2d 714, 716

(2001).     Additional evidence of his guilt was the credit cards

that were found in his possession and that matched the receipt

which contained the heroin.     His flight from the traffic

checkpoint also provided circumstantial evidence of his guilt.

Langhorne v. Commonwealth, 13 Va. App. 97, 103, 409 S.E.2d 476,

480 (1991).     Based on all the evidence, the trial court could

conclude beyond a reasonable doubt that appellant threw the

heroin to the ground to avoid detection and thus was guilty of

possessing the heroin.

      We, therefore, affirm the conviction.

                                                              Affirmed.




      1
          The officer returned this card to appellant.


                                 - 4 -